    Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 1 of 30 PAGEID #: 2621




                              UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

JANET REED,                                                                    Case No. 1:19-cv-923
     Plaintiff,                                                                Litkovitz, M.J.

vs.

COMMISSIONER OF                                                                ORDER
SOCIAL SECURITY,
     Defendant.

           Plaintiff Janet Reed brings this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) for

judicial review of the final decision of the Commissioner of Social Security (Commissioner)

denying plaintiff’s applications for disability insurance benefits (DIB) and supplemental security

income (SSI). This matter is before the Court on plaintiff’s Statement of Errors (Doc. 11), the

Commissioner’s response in opposition (Doc. 17), and plaintiff’s reply (Doc. 18).

      I.      Procedural Background

           Plaintiff protectively filed her applications for DIB and SSI in September 2016, alleging

disability since September 8, 2015, due to low back pain (L3-5 and S1), a left ankle fracture, and

a right foot cuboid fracture. (Tr. 375). The applications were denied initially and upon

reconsideration. Plaintiff, through counsel, requested and was granted a de novo hearing before

administrative law judge (ALJ) Renita K. Bivins. Plaintiff and a vocational expert (VE)

appeared and testified at the ALJ hearing on October 18, 2018. On December 14, 2018, the ALJ

issued a partially favorable decision, finding plaintiff disabled as of November 2018. 1 (Tr. 32).




1
 The Court omits the specific date in November 2018, referenced in the ALJ’s decision because it corresponds to
plaintiff’s birth date and is therefore personally identifiable information.
  Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 2 of 30 PAGEID #: 2622




This decision became the final decision of the Commissioner when the Appeals Council denied

review on October 11, 2019.

   II.      Analysis

         A. Legal Framework for Disability Determinations

         To qualify for disability benefits, a claimant must suffer from a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months. 42 U.S.C. §§ 423(d)(1)(A)

(DIB), 1382c(a)(3)(A) (SSI). The impairment must render the claimant unable to engage in the

work previously performed or in any other substantial gainful employment that exists in the

national economy. 42 U.S.C. §§ 423(d)(2), 1382c(a)(3)(B).

         Regulations promulgated by the Commissioner establish a five-step sequential evaluation

process for disability determinations:

         1) If the claimant is doing substantial gainful activity, the claimant is not disabled.

         2) If the claimant does not have a severe medically determinable physical or
         mental impairment – i.e., an impairment that significantly limits his or her
         physical or mental ability to do basic work activities – the claimant is not
         disabled.

         3) If the claimant has a severe impairment(s) that meets or equals one of the
         listings in Appendix 1 to Subpart P of the regulations and meets the duration
         requirement, the claimant is disabled.

         4) If the claimant’s impairment does not prevent him or her from doing his or her
         past relevant work, the claimant is not disabled.

         5) If the claimant can make an adjustment to other work, the claimant is not
         disabled. If the claimant cannot make an adjustment to other work, the claimant
         is disabled.




                                                   2
  Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 3 of 30 PAGEID #: 2623




Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§

404.1520(a)(4)(i)-(v), 404.1520(b)-(g)). The claimant has the burden of proof at the first four

steps of the sequential evaluation process. Id.; Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548

(6th Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to

perform the relevant previous employment, the burden shifts to the Commissioner to show that

the claimant can perform other substantial gainful employment and that such employment exists

in the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th

Cir. 1999).

       B. The Administrative Law Judge’s Findings

       The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

       1. [Plaintiff] meets the insured status requirements of the Social Security Act
       through June 30, 2017.

       2. [Plaintiff] has not engaged in substantial gainful activity since the alleged
       onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

       3. Since the alleged onset date of disability, September 8, 2015, [plaintiff] has
       had the following severe impairments: history of a left lower extremity fracture
       status post open reduction and internal fixation (ORIF); degenerative disc disease
       of the lumbar spine with spondylolisthesis, radiculopathy, and low back pain;
       degenerative disc disease of the cervical spine with radiculopathy; asthma; and
       obesity (20 CFR 404.1520(c) and 416.920(c)).

       4. Since September 8, 2015, [plaintiff] has not had an impairment or combination
       of impairments that meets or medically equals the severity of one of the listed
       impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d),
       404.1525, 404.1526, 416.920(d), 416.925 and 416.926).

       5. After careful consideration of the entire record, the [ALJ] finds that prior to




                                                 3
    Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 4 of 30 PAGEID #: 2624




        November . . . 2018, the date [plaintiff] became disabled, [plaintiff] had the
        residual functional capacity to perform light work as defined in 20 CFR
        404.1567(b) and 416.967(b) except for the following limitations. [Plaintiff] was
        able to stand and/or walk for four hours per eight-hour workday and sit for six
        hours per eight-hour workday with normal breaks. [Plaintiff] could occasionally
        climb ramps and stairs, but never climb ladders, ropes, or scaffolds. [Plaintiff]
        could occasionally balance, stoop, kneel, crouch, and crawl. [Plaintiff] could
        perform occasional operation of foot controls, including pushing
        and pulling. [Plaintiff] must avoid concentrated exposure to extreme cold,
        vibration, and pulmonary irritants, such as fumes, odors, dust, and gases.
        [Plaintiff] must avoid all exposure to hazards, such as unprotected heights and
        heavy machinery. Due to her medical conditions, symptoms, pain and
        limitations, she is expected to have been rendered off task eight percent of the
        work period.

        6. After careful consideration of the entire record, the [ALJ] finds that beginning
        on November . . . 2018, [plaintiff] has the residual functional capacity to perform
        light work as defined in 20 CFR 404.1567(b) and 416.967(b) except for the
        following limitations. [Plaintiff] is able to stand and/or walk for four hours per
        eight-hour workday and sit for six hours per eight-hour workday with normal
        breaks. [Plaintiff] can occasionally climb ramps and stairs, but never climb
        ladders, ropes, or scaffolds. [Plaintiff] can occasionally balance, stoop, kneel,
        crouch, and crawl. [Plaintiff] can perform occasional operation of foot controls,
        including pushing and pulling. [Plaintiff] must avoid concentrated exposure to
        extreme cold, vibration, and pulmonary irritants, such as fumes, odors, dust, and
        gases. [Plaintiff] must avoid all exposure to hazards, such as unprotected heights
        and heavy machinery. Due to medical conditions, symptoms, and pain,
        [Plaintiff] will be off-task 15% of the work period and absent eight days per year
        after the probationary period.

        7. Prior to November . . . 2018, [plaintiff] was capable of performing past
        relevant work as a customer service representative and customer service
        representative supervisor. 2 This work did not require the performance of work-
        related activities precluded by [plaintiff]’s residual functional capacity (20 CFR
        404.1565 and 416.965).

        8. Beginning on November . . . 2018, [plaintiff]’s residual functional capacity
        has prevented [plaintiff] from being able to perform past relevant work (20 CFR
        404.1565 and 416.965).


2
  According to the transcript of the ALJ hearing, plaintiff’s past relevant work was as a customer service
representative supervisor (SVP 6, sedentary exertion level), a customer service representative (SVP 4, sedentary
exertion level), and a gas station cashier (SVP 2, heavy exertion level). (Tr. 81).

                                                         4
    Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 5 of 30 PAGEID #: 2625




         9. [Plaintiff] was an individual of advanced age on November . . . 2018, the
         established disability onset date (20 CFR 404.1563 and 416.963).

         10. [Plaintiff] has at least a high school education and is able to communicate in
         English (20 CFR 404.1564 and 416.964).

         11. [Plaintiff] does not have work skills that are transferable to other occupations
         within the residual functional capacity defined above (20 CFR 404.1568 and
         416.968). 3

         12. Since November . . . 2018, considering [plaintiff]’s age, education, work
         experience, and residual functional capacity, there are no jobs that exist in
         significant numbers in the national economy that [plaintiff] can perform (20 CFR
         404.1560(c), 404.1566, 416.960(c), and 416.966).

         13. [Plaintiff] was not disabled prior to November . . . 2018, (20 CFR
         404.1520(1) and 416.920(f)) but became disabled on that date and has continued
         to be disabled through the date of this decision. Her disability is expected to last
         twelve months past the onset date (20 CFR 404.1520(g) and 416.920(g)).

         14. [Plaintiff] was not under a disability within the meaning of the Social
         Security Act at any time through June 30, 2017, the date last insured (20 CFR
         404.315(a) and 404.320(b))

(Tr. 19-32).

         C. Judicial Standard of Review

         Judicial review of the Commissioner’s determination is limited in scope by 42 U.S.C. §

405(g) and involves a twofold inquiry: (1) whether the findings of the ALJ are supported by

substantial evidence, and (2) whether the ALJ applied the correct legal standards. See Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm’r of Soc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007).


3
 The VE testified that plaintiff did not acquire transferable skills that could be used in light, semi-skilled jobs. (Tr.
81). The VE testified that plaintiff did acquire skills that could be used to perform the requirements of the following
sedentary jobs: the job of a maintenance service dispatcher (SVP 3, sedentary exertion level) (7,700 jobs in the
national economy) and the job of communication center operator (SVP 5, sedentary exertion level). (Tr. 82). The
VE was cut off before offering the number of communication center operator jobs in the national economy. (Id.).

                                                           5
  Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 6 of 30 PAGEID #: 2626




       The Commissioner’s findings must stand if they are supported by “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales,

402 U.S. 389, 401 (1971) (citing Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229

(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a

preponderance. . . .” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). In

deciding whether the Commissioner’s findings are supported by substantial evidence, the Court

considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).

       The Court must also determine whether the ALJ applied the correct legal standards in the

disability determination. Even if substantial evidence supports the ALJ’s conclusion that the

plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails

to follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).

See also Wilson, 378 F.3d at 545-46 (reversal required even though ALJ’s decision was

otherwise supported by substantial evidence where ALJ failed to give good reasons for not

giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

       D.      Medical Evidence and Opinions

               1.      Treatment related to plaintiff’s left and right ankle injuries

       In September 2015, plaintiff fell down stairs and sustained a left tibia-fibula fracture and

a right cuboid fracture. (Tr. 1428-29). She underwent an open reduction and internal fixation on

her left ankle and her right ankle was set and splinted. (Tr. 1428).




                                                 6
  Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 7 of 30 PAGEID #: 2627




       In November and December 2015, plaintiff’s orthopedic surgeon Todd Kelly, M.D.,

cleared her for full weightbearing out of a boot on her right ankle and gradually cleared to

increase weightbearing on her left ankle from 50% to full. (Tr. 803, 824). In January 2016, Dr.

Kelly noted that plaintiff ambulated with the use of a cane, placing full weight on her bilateral

lower extremities. (Tr. 842). She had mild tenderness medially over her tendons but no

tenderness laterally. (Id.). She had good plantar flexion and dorsiflexion near the right side and

good strength with ankle plantar flexion and dorsiflexion. (Id.). Plaintiff’s circulatory, sensory,

and motor functions were all otherwise within normal limits and her incisions were well-healed.

(Id.). Imaging showed stable surgical hardware and some disuse osteopenia. (Id.). Plaintiff was

instructed to complete physical therapy, progress off of her cane, and follow-up as needed. (Tr.

841-42).

       Plaintiff completed physical therapy in February 2016, reporting that her ankle felt 99%

improved with increased strength, ranges of motion, standing/walking tolerance, and ability to

perform activities of daily living. (Tr. 996-99).

               2.      Primary care: Catherine LaRuffa, M.D.

       Plaintiff has been a patient at Dr. LaRuffa’s primary care office since 2013, and Dr.

LaRuffa treated plaintiff from 2015 to at least late 2018. (Tr. 1035-1425, 1840-1946, 2405-34,

2443-46). In May and September of 2016, after plaintiff completed physical therapy, Dr.

LaRuffa noted plaintiff ambulated with a normal gait without the use of an assistive device. (Tr.

1046, 1070).




                                                    7
  Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 8 of 30 PAGEID #: 2628




       Over two years later, in October 2018, Dr. LaRuffa opined that plaintiff could sit no more

than two hours per day, stand/walk no more than one hour per day, and lift no more than 10

pounds. (Tr. 2444). She opined that it would be reasonable for plaintiff to have to elevate her

feet while seated in a reclined position for one-third to one-half the day, for plaintiff to be off-

task 15% or more during the day, and for plaintiff to miss 10 or more days of work per month.

(Tr. 2445-46). Dr. LaRuffa also indicated that plaintiff’s issues would “preclude any potential

for future employment.” (Tr. 2446).

               3.      Spine treatment: Steven Agabegi, M.D.

       In June 2016, plaintiff consulted with Steven Agabegi, M.D., an orthopedic spine

specialist, with complaints of low back pain and occasional discomfort in her right leg. (Tr. 852-

53). Plaintiff reported that she had experienced the pain for the past two years and it was getting

worse. (Id.). She also reported that her pain was aggravated by sitting and standing and

somewhat relieved by lying flat. (Tr. 853). On examination, Dr. Agabegi noted plaintiff had a

very limited range of motion of her lumbar spine. (Id.). Radiographs showed mild degeneration

at L5-S1. (Id.). Dr. Agabegi did not believe that plaintiff’s condition required surgical

intervention at that time, and he recommended physical—especially aquatic—therapy. (Id.).

       The next month, July 2016, plaintiff again reported right leg pain with her lower back

pain and reported that physical therapy was not yet beneficial. (Tr. 862). She noted that her leg

pain was worse when sitting in a reclined chair with her legs up but that she also has pain when

walking for prolonged periods of time. (Id.). On examination, plaintiff’s neurologic exam was

stable but a straight leg raise test was positive on the right side. (Id.). Plaintiff’s x-rays showed




                                                   8
    Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 9 of 30 PAGEID #: 2629




mild spondylolisthesis at L4-L5. (Id.). Dr. Agabegi noted that plaintiff continued to have a lot

of pain and recommended an MRI of the lumbar spine. (Id.). Dr. Agabegi again noted that

surgical intervention was unlikely to help, and in the meantime, he referred plaintiff to pain

management for treatment, including possible injections. (Id.).

        In August 2016, a lumbar spine MRI showed “mild to moderate multilevel lumbar

degenerative disc disease with moderate facet arthrosis at L4-5, grade 1 anterolisthesis at L4-5,

and no significant spinal stenosis or definite focal neural compression.” (Tr. 661). At L5-S1, the

MRI showed a minimal noncompressive diffuse disc bulge. (Id.). At L3-4, the MRI showed

mild facet arthrosis and a relatively normal posterior disc contour. (Id.). At a follow-up visit

related to the MRI later that month, Dr. Agabegi found that the MRI demonstrated “no

significant stenosis that would warrant any kind of surgical intervention[,]” notwithstanding

degeneration at L4-L5. (Tr. 882-83). He noted a painful range of motion in plaintiff’s lumbar

spine but no loss of sensation. (Tr. 883). He recommended epidural injections and pain

management. (Id.).

                 4.       Pain management: Hammam Akbik, M.D. 4

        Plaintiff began treating with pain management specialist Dr. Akbik in October 2016 for

her low back and leg pain. (Tr. 1815-32). Dr. Akbik treated plaintiff with epidural steroid

injections at L4-L5 and plaintiff reported using marijuana. (Tr. 1815-32, 1950-74). Dr. Akbik

would not prescribe opioid medication because plaintiff had opted to instead use marijuana for

pain relief. (Tr. 1823). In December 2016, neither Tylenol #3 nor Gabapentin relieved her pain.



4
  There is some inconsistency in the spelling of Dr. Akbik’s first name. (Compare Tr. 2345 with Tr. 28). The Court
uses the spelling used in the medical records from Dr. Akbik’s practice.

                                                        9
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 10 of 30 PAGEID #: 2630




(Tr. 1818). An injection in November 2016 provided significant (95%) but only fleeting

(approximately one week of) relief; an injection in January 2017 provided less relief (30%) for a

shorter period of time (a couple of days). (Tr. 1968). In February 2017, she reported

improvement with pain medication, rest, lying down, and position change but also that Neurontin

and Tylenol #3 were ineffective. (Tr. 1970). In October 2017, plaintiff reported that a March

2017 sacroiliac injection provided 75% relief for 12 days and that two May 2017 medical branch

nerve blocks gave 75% relief. (Tr. 2285; see also Tr. 2318). Two medical branch nerve blocks

in October and December of 2017 provided 50% relief. (Tr. 2436). In notes from visits between

December 2016 and February 2018, plaintiff reported that unspecified medications improve her

pain on a visual analog scale of pain from 8/10 to 3/10 or 4/10. (See Tr. 1818, 1829, 1968, 2269,

2285, 2306, 2318).

       In June 2017, Dr. Akbik completed a questionnaire wherein he indicated that plaintiff’s

chronic pain would cause significant impairment to her ability to maintain normal focus,

attention, and concentration such that she would be off task 15% or more of the time. (Tr. 2077).

He also opined that plaintiff would need to spend as much as one-third of a typical day in a

reclined position and would miss more than five days of work per month. (Tr. 2076-77).

       In March 2018, Dr. Akbik and Julie Lanter, his PA-C (physician assistant-certified),

completed a supplemental questionnaire. (Tr. 2266-68). They noted that the diagnosis of

radiculopathy is supported by plaintiff’s reports of intermittent numbness/tingling in plaintiff’s

right thigh and skin, which could be caused by her foraminal narrowing at L4-5 secondary to

spondylolisthesis and facet arthropathy. (Tr. 2266). They reiterated that sitting in a reclined




                                                 10
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 11 of 30 PAGEID #: 2631




position for up to one third of a typical day “will off load axial compression of the facet joints

easing pressure[.]” (Tr. 2267).

        In July 2018, when seen by Ms. Lanter, plaintiff rated her pain at 3/10. (Tr. 2440). At

that time, plaintiff was able to walk on heels and toes without difficulty, she exhibited 5/5

strength bilaterally throughout lower extremities, and her straight leg raise test was negative

bilaterally. (Tr. 2441). Ms. Lanter also noted, however, severe right and moderate left

paraspinal tenderness of her lumbar spine on palpation, limited flexion and extension due to pain,

bilateral facet tenderness at L4-L5 and L5-S1, positive facet loading on the left, and decreased

sensation in the right lateral thigh and calf. (Tr. 2441). She noted diffuse muscle spasms

bilaterally of her cervical spine on palpation with greater tenderness in the right than left

paraspinals, positive facet exam with bilateral tenderness at C4-C5 and C5-C6, limited range of

motion in rotation with pain on the right, decreased sensation to light touch in the right biceps

relating to the C5-C6 dermatome, and an absent triceps reflex on the right. (Id.).

        In August 2018, when seen by Ashley Engel, a nurse practitioner with Dr. Akbik’s

practice, plaintiff rated her pain at 7/10 (Tr. 2436), but she also exhibited normal gait, 5/5

strength in her bilateral extremities, and her straight let raise test was negative bilaterally. (Tr.

2438). As Ms. Lanter had the prior month, Ms. Engel noted severe right and moderate left

paraspinal tenderness of her lumbar spine on palpation, limited flexion and extension due to pain,

bilateral facet tenderness at L4-L5 and L5-S1, positive facet loading on the left, and decreased

sensation in the right lateral thigh and calf. (Tr. 2438). As to plaintiff’s cervical spine, Ms.

Engel’s examination notes were identical to Ms. Lanter’s from the prior month except that Ms.




                                                  11
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 12 of 30 PAGEID #: 2632




Engel did not observe diffuse muscle spasms or an absent triceps reflex. (Id.). Dr. Akbik signed

off on a plan for plaintiff, which included a medical branch nerve block at L4-S1, potential

selective nerve root block injection at right L5, potential epidural injections at C5-C6, Mobic,

Neurontin, Flexeril, and use of a TENS unit with compound cream. (Tr. 2438-39).

                5.     State Agency Review

         In December 2016, Mehri Siddiqui, M.D., reviewed the record and found that plaintiff

could lift and carry 20 pounds occasionally and 10 pounds frequently; and stand, walk, and/or sit

for about six hours in an eight-hour workday. (Tr. 383). She limited plaintiff to occasionally

climbing ramps/stairs, balancing, crouching, kneeling, stooping, or crawling but never climbing

ladders/ropes/scaffolds. (Tr. 383-84). In May 2017, Venkatachala Sreenivas, M.D., reviewed

plaintiff’s file upon reconsideration and affirmed Dr. Siddiqui’s assessment, except that she

limited plaintiff to standing or walking for four hours in an eight-hour workday and added

environmental limitations on exposure to hazards. (Tr. 410-12).

         In March 2018, Deborah Wafer, M.D., a medical consultant, reviewed plaintiff’s file and

opined that plaintiff had the residual functional capacity (RFC) for light work. (Tr. 2403). She

determined that plaintiff had postural restrictions to occasionally climb ramps/stairs, balance,

crouch, kneel, stoop, and crawl, but plaintiff could never climb ladders/ropes/scaffolds. (Tr.

2398). Dr. Wafer also found that plaintiff must avoid concentrated exposure to extreme cold,

fumes, odors, dusts, gases, poor ventilation, and hazards due to her history of asthma. (Tr.

2400).




                                                12
    Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 13 of 30 PAGEID #: 2633




         E.       Specific Errors 5

         On appeal, plaintiff first argues that the ALJ “mischaracterized much of the evidence of

record relating to her disability prior to November 2018 and very selectively pulled things out of

context from the record”—resulting in an RFC assessment that is not supported by substantial

evidence. (Doc. 11 at PAGEID 2544). Plaintiff next argues that the ALJ improperly weighed

the treating source opinions of her pain management physician, Dr. Akbik, and her primary care

physician, Dr. LaRuffa. Finally, plaintiff argues that the ALJ’s RFC determination from the

period of time from plaintiff’s onset date of disability through November 2018 is not supported

by substantial evidence. Rather, plaintiff argues that the ALJ made an arbitrary distinction

between this period and post-November 2018, which corresponds to the fact that plaintiff moved

into the “advanced age” category as of that date.

                  1.       Weight assigned to treating physicians 6

         The Court begins with plaintiff’s second assignment of error. Plaintiff argues that the

ALJ improperly evaluated the opinions of plaintiff’s treating physicians, Dr. LaRuffa and Dr.

Akbik, and improperly substituted her own opinion for a medical opinion offered by Dr. Akbik.

In the alternative, even if the Court were to find that the opinions of Dr. LaRuffa and Dr. Akbik

were not entitled to controlling weight, plaintiff argues that the ALJ failed to demonstrate that




5
  Plaintiff’s arguments concern the ALJ’s evaluation of her lumbar and cervical spine conditions; therefore, plaintiff
has waived any challenges regarding her other conditions. See Kuhn v. Washtenaw Cnty., 709 F.3d 612, 624 (6th
Cir. 2013) (“This court has consistently held that arguments not raised in a party’s opening brief, as well as
arguments adverted to in only a perfunctory manner, are waived.”) (citation omitted).
6
  Section 404.1527, which sets out the treating physician rule, has been amended for claims filed on or after March
27, 2017. See 20 C.F.R. § 404.1520c. This amendment does not apply to plaintiff’s claims, which she filed in 2016.

                                                         13
    Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 14 of 30 PAGEID #: 2634




she weighed the opinions in a manner consistent with regulatory dictates. See 20 C.F.R. §§

404.1527(c)(2)-(6). 7

        It is well-established that the findings and opinions of treating physicians are entitled to

substantial weight. “In general, the opinions of treating physicians are accorded greater weight

than those of physicians who examine claimants only once.” Walters v. Comm’r of Soc. Sec.,

127 F.3d 525, 530-31 (6th Cir. 1997) (citation omitted). See also Harris v. Heckler, 756 F.2d

431, 435 (6th Cir. 1985) (“The medical opinions and diagnoses of treating physicians are

generally accorded substantial deference, and if the opinions are uncontradicted, complete

deference.”) (citation omitted). “The treating physician doctrine is based on the assumption that

a medical professional who has dealt with a claimant and his maladies over a long period of time

will have a deeper insight into the medical condition of the claimant than will a person who has

examined a claimant but once, or who has only seen the claimant’s medical records.” Barker v.

Shalala, 40 F.3d 789, 794 (6th Cir. 1994) (citation omitted).

        “Treating-source opinions must be given ‘controlling weight’ if two conditions are met:

(1) the opinion ‘is well-supported by medically acceptable clinical and laboratory diagnostic

techniques’; and (2) the opinion ‘is not inconsistent with the other substantial evidence in [the]

case record.’” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting 20

C.F.R. § 404.1527(c)(2)). See also Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011). If the ALJ

declines to give a treating source’s opinion “controlling weight,” the ALJ must balance the


7
 “The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are identical . . . and are
found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.920 respectively.” Miller v. Comm’r of Soc. Sec., No. 3:18-cv-
281, 2019 WL 4253867, at *1 n.1 (S.D. Ohio Sept. 9, 2019) (quoting Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007)). The Court’s references to DIB regulations should be read to incorporate the corresponding and identical
SSI regulations for purposes of this Order.

                                                        14
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 15 of 30 PAGEID #: 2635




factors set forth in 20 C.F.R. §§ 404.1527(c)(2)-(6) in determining what weight to give the

opinion. See Gayheart, 710 F.3d at 376; Wilson, 378 F.3d at 544. These factors include the

length, nature, and extent of the treatment relationship and the frequency of examination. 20

C.F.R. §§ 404.1527(c)(2)(i)-(ii); Wilson, 378 F.3d at 544. In addition, the ALJ must consider the

medical specialty of the source, how well-supported by evidence the opinion is, how consistent

the opinion is with the record as a whole, and other factors which tend to support or contradict

the opinion. 20 C.F.R. §§ 404.1527(c)(3)-(6); Gayheart, 710 F.3d at 376; Wilson, 378 F.3d at

544.

       “Importantly, the Commissioner imposes on its decision makers a clear duty to ‘always

give good reasons in [the] notice of determination or decision for the weight [given a] treating

source’s opinion.’” Cole, 661 F.3d at 937 (quoting C.F.R. § 404.1527(c)(2)). This requirement

exists so that claimants will understand the disposition of their cases, the ALJ will apply the

treating physician rule, and the district court can conduct a meaningful review. See Wilson, 378

F.3d at 544-45 (citing Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) and Halloran v. Barnhart,

362 F.3d 28, 32-33 (2d Cir. 2004)). An ALJ’s reasoning “must be sufficiently specific to make

clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x

543, 550 (6th Cir. 2010) (internal quotation omitted). There is no requirement, however, that the

ALJ expressly consider each of the Wilson factors within the written decision. See Tilley v.

Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir. 2010) (dismissing argument that an ALJ

must address each of the regulatory factors in evaluating the opinion of a treating physician).




                                                 15
  Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 16 of 30 PAGEID #: 2636




                       a. Dr. Akbik

         The ALJ afforded only “limited” and not controlling weight to Dr. Akbik’s June 2017

opinion because it was “not well-supported by diagnostic test results or clinical signs.” (Tr. 28).

The ALJ specifically pointed to Akbik’s opinion that plaintiff would “need to spend as much as

one third of a typical day in a reclined position” and would be off task 15% or more of a typical

day (see id., citing Tr. 2076-77)—remarking that no objective evidence supported these opinions.

The ALJ also highlighted that the opinion was “not entirely consistent” even “with [Dr. Akbik’s]

own subsequent examinations. . . .” (Id.). As support, the ALJ cites records from Dr. Akbik’s

office, following this June 2017 opinion, evidencing no pain behaviors, a 3/10 pain rating,

normal strength in her bilateral upper and lower extremities and 5/5 strength, a negative straight

leg raise test, and the ability of plaintiff to walk on her heels and toes without difficulty. (See Tr.

28, citing Tr. 2440-41).

         The ALJ next noted that Dr. Akbik’s June 2017 opinion was “inconsistent with other

substantial evidence on record” and cited moderate treatment (non-opioid medication, occasional

injections, and physical therapy), the efficacy of those treatments, the mild nature of lumbar

findings, and the lack of cervical abnormalities. (Tr. 28). The ALJ remarked that there was a

“lack of any cervical abnormalities on the lone EMG study[,]” there were “largely normal

clinical findings” from all providers other than Dr. Akbik’s practice in the record, and plaintiff’s

activities since the alleged onset date point to less severity in plaintiff’s condition than alleged.

(Id.).




                                                  16
    Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 17 of 30 PAGEID #: 2637




        Finally, the ALJ was not persuaded otherwise by Dr. Akbik’s supplemental opinion

offered in March 2018. (See Tr. 28-29; 2266-68). This opinion was provided in response to

plaintiff’s counsel’s supplemental questionnaire, which asked Dr. Akbik why he had diagnosed

lumbar radiculopathy without an MRI showing significant stenosis or definite focal neural

compression. (Tr. 2266). The ALJ dismissed this supplemental opinion as not based on clinical

findings and, instead, supported by plaintiff’s subjective complaints and a “brief . . . theoretical”

explanation of why she might experience her symptoms. (Tr. 28). The ALJ also found a lack of

documented “neuromotor deficits that would corroborate [plaintiff’s] radicular symptoms in the

right lower extremity to the degree that would support [Dr. Akbik’s] opinion.” (Tr. 28-29).

         Plaintiff argues that the ALJ “nebulous[sly]” and improperly accorded only “limited

weight” to Dr. Akbik’s two opinions and did not properly apply 20 C.F.R. § 404.1527(c). 8 (Doc.

11 at PAGEID 2555). Plaintiff contends that the evidence cited by the ALJ is selective and

misleading—leaving out many other portions of the record that demonstrate objective medical

findings consistent with Dr. Akbik’s opinion. On July 18, 2018, Ms. Lanter, a PA-C with Dr.

Akbik’s practice, noted lumbar spine examination findings of severe right and moderate left

paraspinal tenderness, limited range of motion due to pain, bilateral facet tenderness at L4-L5

and L5-S1, positive facet loading on the left, and decreased sensation in the right lateral thigh

and calf. (Tr. 2441). As it related to plaintiff’s cervical spine, she noted diffuse muscle spasms

bilaterally on palpation, tenderness in the right paraspinals, a positive facet exam with bilateral



8
 In her opening brief, plaintiff also relied on SSR 96-2p, 1996 WL 374188 (“Giving Controlling Weight to Treating
Source Medical Opinions”), but she then concedes the possibility that the agency rescinded this ruling—regardless
of the date of the filing of plaintiff’s claim—effective March 27, 2017. (See Doc. 17 at PAGEID 2592 n. 6; Doc. 18
at PAGEID 2609 n.2). Given plaintiff’s concession, the Court makes its decision without reference to SSR 96-2p.

                                                       17
    Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 18 of 30 PAGEID #: 2638




tenderness at C4-C5 and C5-C6, 9 limited range of rotational motion with pain on the right,

decreased sensation to light touch in the right biceps related to C5-C6, and an absent triceps deep

tendon reflex. (Id.). Plaintiff also argues that her treatments were more significant than the ALJ

suggests, including multiple injections, Mobic, Flexeril, Neurontin, and TENS Unit with

compounded pain cream. (Id.). Finally, plaintiff argues that the ALJ’s discounting of Dr.

Akbik’s supplemental opinion was also improper because the ALJ ignored clinical findings and

diagnostic tests that supported the opinion and substituted her own personal, medical opinion for

Dr. Akbik’s as related to plaintiff’s radicular symptoms.

         The Commissioner responds primarily by reciting the evidence cited by the ALJ to

support her decision to not give Dr. Akbik’s opinion controlling weight and argues that the ALJ

was not required to address every potentially contradictory piece of evidence in the record. The

Commissioner argues that the fact that the ALJ discussed records specifically cited in plaintiff’s

counsel’s post-hearing brief, which catalogued physical examination findings by Dr. Agabegi

and Dr. Akbik’s practice beginning in 2016, implies the ALJ in fact considered the evidence

therein that was more favorable to plaintiff. The Commissioner also argues that the ALJ’s

decision must be affirmed if supported by substantial evidence, even if the evidence could also

support a different result. Finally, the Commissioner argues that the ALJ did not substitute her

own medical judgment for that of Dr. Akbik but rather considered the supportability of his

opinion as is instructed by 20 C.F.R. §§ 404.1527(b), (c)(3).




9
 The ALJ does note that Dr. Akbik’s practice noted “tenderness[,]” but did not reference its severity or any of the
other findings consistent with plaintiff’s subjective reports of pain. (Tr. 28).

                                                         18
     Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 19 of 30 PAGEID #: 2639




         The Court finds that the ALJ’s decision to discount Dr. Akbik’s opinion is not supported

by substantial evidence. The ALJ declined to give controlling weight to Dr. Akbik’s opinion

finding it was “not well-supported by diagnostic test results or clinical signs” and citing, in

support, select findings from plaintiff’s July and August 2018 treatment visits. (Tr. 28). 10

However, as it relates to lumbar spine complaints, records throughout Dr. Akbik’s treatment of

plaintiff and prior to his first opinion reflect clinical findings, such as positive straight leg tests,

spasms, tenderness, and limited/painful range of motion that support plaintiff’s alleged

symptoms, as summarized in plaintiff’s counsel’s post-hearing brief. (See Tr. 645-51). Similar

clinical findings are in the record prior to Dr. Akbik’s second opinion. (See, e.g., Tr. 2441 (July

18, 2018, visit) (severe right and moderate left paraspinal tenderness, limited range of motion

due to pain, bilateral facet tenderness at L4-L5 and L5-S1, positive facet loading on the left, and

decreased sensation in the right lateral thigh and calf)). As it relates to cervical spine complaints,

Dr. Akbik’s records also reflect clinical findings supporting plaintiff’s subjective complaints

prior to both of his opinions. (See, e.g., Tr. 2321 (June 13, 2017, visit) (showing right facet

tenderness and limited range of motion in all planes, with decreased dermatomal sensation in

right triceps and ulnar border); Tr. 2310 (April 5, 2017, visit) (same); Tr. 2441 (July 18, 2018,

visit) (diffuse muscle spasms bilaterally on palpation, tenderness in the right paraspinals, a

positive facet exam with bilateral tenderness at C4-C5 and C5-C6, limited range of rotational

motion with pain on the right, decreased sensation to light touch in the right biceps related to C5-

C6, and absent triceps deep tendon reflex)). See Jones v. Sec’y, Health and Human Servs., 945



10
  For example, the ALJ cites to plaintiff’s pain rating of 3/10 in July 2018 but ignores the progress notes the
following month showing plaintiff’s pain rating of 7/10. (Compare Tr. 2440 with Tr. 2436).

                                                          19
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 20 of 30 PAGEID #: 2640




F.2d 1365, 1369-1370 (6th Cir. 1991) (reliable objective evidence of pain includes medical

evidence of muscle atrophy, reduced joint motion, muscle spasm, and sensory and motor

disruption).

       Dr. Akbik’s records also reflect that he considered plaintiff’s MRI results prior to

rendering his opinions, which reflected “[m]ild to moderate multilevel lumbar degenerative disc

disease with moderate facet arthrosis at L4-L5, grade I anterolisthesis at L4-L5.” (See Tr. 2322)

(notes from June 13, 2017 visit). In his supplemental opinion, Dr. Akbik remarked that plaintiff

“has foraminal narrowing at L4-L5 secondary to spondylolisthesis and facet arthropathy.” (Tr.

2266). He also had the benefit of a cervical MRI completed on July 12, 2017, which showed

advanced, multilevel degenerative changes and fairly significant stenosis at C4-5, C5-6, and C6-

7. (Tr. 2093). (See also Tr. 2289) (referencing review of this MRI). The ALJ notes the “lack of

any cervical abnormalities on the long EMG study” in discounting Dr. Akbik’s opinions but

ignores the significant findings of the cervical MRI. (Tr. 28). The EMG findings alone do not

demonstrate that Dr. Akbik’s opinion is not supported by other clinical findings and diagnostic

techniques. Cf. Hill v. Berryhill, No. 3:16-cv-174, 2017 WL 3332238, at *2 (S.D. Ohio Aug. 4,

2017) (“[A] treating source opinion need not be entirely consistent with other evidence of record

for it to be afforded controlling weight; rather, the opinion must only ‘not [be] inconsistent with

the other substantial evidence in [a claimant’s] case record.’”) (quoting 20 C.F.R. §

404.1527(c)(2)).

       As to Dr. Akbik’s opinion related to plaintiff’s radicular symptoms, the ALJ’s decision to

discredit it constitutes error. “[A]n ALJ ‘may not substitute [her] own medical judgment for that




                                                 20
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 21 of 30 PAGEID #: 2641




of the treating physician where the opinion of the treating physician is supported by the medical

evidence.’” Simpson v. Comm’r of Soc. Sec., 344 F. App’x 181, 194 (6th Cir. 2009) (quoting

Meece v. Barnhart, 192 F. App’x. 456, 465 (6th Cir. 2006)). See also Rohan v. Chater, 98 F.3d

966, 970 (7th Cir. 1996) (stating “ALJs must not succumb to the temptation to play doctor and

make their own independent medical findings”). In Simpson, the Sixth Circuit found that an

ALJ’s conclusion that it was “inconceivable that a claimant who has had pain due to pelvic

adhesions with otherwise normal examination would be completely unable to move or do

anything at all” constituted “a medical judgment the ALJ was not qualified to make.” 344 F.

App’x at 194. Likewise, here, the ALJ’s conclusion that the record does not “document

neuromotor deficits that would corroborate [plaintiff’s] radicular symptoms in the right lower

extremity to the degree that would support [Dr. Akbik’s] opinion” represents an improper

medical judgment by the ALJ. (Tr. 28-29) (emphasis added). Notwithstanding the

Commissioner’s argument to the contrary, this comment is not an assessment of how supportable

the opinion is but rather the ALJ’s own estimation whether certain clinical findings meet a

necessary threshold for a diagnosis—a determination beyond the scope of an ALJ’s function.

       Based on the above, the Court finds that Dr. Akbik’s opinions are well-supported by

clinical findings and diagnostic techniques for purposes of the first prong of the treating

physician rule. The Court finds that the ALJ selectively cited to portions of the medical record to

discredit Dr. Akbik’s opinion, when in fact, the record contains numerous objective and clinical

findings that corroborate plaintiff’s subjective complaints. See Germany-Johnson v. Comm’r of

Social Sec., 313 F. App’x. 771, 777 (6th Cir. 2008) (noting the ALJ “was selective in parsing the




                                                 21
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 22 of 30 PAGEID #: 2642




various medical reports”). See also Houston v. Comm’r of Soc. Sec., No. 1:17-cv-207, 2018 WL

4693945, at *8 (S.D. Ohio Sept. 29, 2018) (an “ALJ’s incomplete recitation of the evidence is

not a good reason to discount” a treating physician’s opinion).

       The second prong of the treating physician rule requires the ALJ to confirm that the

treating physician’s opinion is not inconsistent with the other substantial evidence in the record.

As it relates to plaintiff’s lumbar complaints, the ALJ stated: “[c]linical exams have

overwhelmingly reported no signs of distress or pain behaviors with normal neuromotor findings

in the lower extremities. . . .” (Tr. 25). The records cited to support this conclusion, however,

are not as inconsistent with Dr. Akbik’s findings as the ALJ’s summary suggests. For example,

as it relates to plaintiff’s lumbar spine complaints, the records that the ALJ cites also reference

plaintiff’s “very limited” and “painful” range of motion, a positive straight leg test on the right

side, mild spondylolisthesis, back tenderness, moderate perivertebral LS spasms, decreased range

of motion, marked lordosis, significant tenderness around the right SI joint, tenderness over the

right piriformis recess, and a straight leg raise eliciting worsening back pain and sciatica

symptoms. (Tr. 852-53, 862, 882-83, 1055, 1063, 1571) (records of Drs. Agabegi, Dr. LaRuffa,

and emergency-room physician Dustin LeBlanc, M.D.).

       As it relates to plaintiff’s cervical spine complaints, the ALJ found that “clinical findings

by [plaintiff’s] orthopedic spine specialist, hand surgeon, and primary care practice have been

largely unremarkable in regards to the cervical spine” and noted Dr. Akbik’s practice as a “lone

outlier. . . .” (Tr. 25). Again, the records cited to support this conclusion also contain findings

consistent with cervical abnormalities. Dr. Agabegi noted that the cervical MRI showed “fairly




                                                 22
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 23 of 30 PAGEID #: 2643




significant stenosis at C4-5, C5-6 and C6-7. C5-6 on the right side, especially in the forearm is

very tight and she has central stenosis at C6-7. C4-5 shows milder foraminal stenosis.” (Tr.

2086). He also noted that plaintiff had “pain with extension and mildly positive Spurling’s that

radiates down into her right upper extremity into the upper arm area. . . .” (Tr. 2086). Finally,

he noted “significant degenerative changes in the lower cervical spine. . . .” (Tr. 2108). Dr.

Wigton, plaintiff’s hand surgeon, recorded a “positive Spurling sign for radiation into her right

shoulder and upper arm.” (Tr. 2136). He also noted “some cervical findings. . . .” (Id.). Dr.

LaRuffa noted in her history of present illness that plaintiff “need[s] a referral for her arm[,]

[i]ntermittent numbness right arm from neck to 3-4-5th digits.” (Tr. 2341). These findings are

not inconsistent with Dr. Akbik’s findings.

       The Commissioner also points to plaintiff’s moderate level of treatment, the fact that

injection treatments were somewhat effective, the mild nature of plaintiff’s lumbar findings, and

plaintiff’s varied daily activities. First, the Court does not find that substantial evidence of

record reflects moderate treatments. The ALJ referred to “occasional injection-based therapies”

and the “efficacy” of her treatment regimens. Notes from an August 2018 visit to Dr. Akbik’s

practice document seven injections (Tr. 2436) with varying degrees of only partial and short-

term (less than one month) relief. Dr. Akbik also anticipated several more injections, continuing

Mobic, Flexeril, Neurontin, and her TENS Unit with compounded pain cream, in addition to

recommending aqua therapy. (Tr. 2438). This does not support the ALJ’s finding of only

“moderate” treatment that is inconsistent with Dr. Akbik’s opinion. The ALJ also cites Dr.

Akbik’s opinion as inconsistent with the “mild nature of the lumbar imaging findings. . . .” (Tr.




                                                  23
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 24 of 30 PAGEID #: 2644




28). But the Court does not find that “mild . . . findings” in and of themselves are substantial

evidence in the record with which Dr. Akbik’s opinion is inconsistent. As noted above, other

physicians documented clinical findings consistent with lumbar spine pain notwithstanding these

“mild . . . findings.” See supra p. 22. Finally, while the evidence of plaintiff’s daily activities

could lead to different conclusions in the context of the ALJ’s symptom-consistency evaluation,

the Court cannot conclude that plaintiff’s activities of daily living constitute substantial evidence

of record contrary to Dr. Akbik’s opinion such that it would be appropriate to discount his

treating physician’s opinion. As summarized in plaintiff’s statement of errors, plaintiff’s

testimony as to her activities of daily living demonstrates marked limitations and references the

need for assistance with many daily activities. (See Doc. 11 at PAGEID 2548-49).

       Even if the Court were to conclude, however, that plaintiff’s activities of daily living or

other record evidence was substantial and inconsistent with Dr. Akbik’s opinion, the ALJ was

required to balance the 20 C.F.R. §§ 404.1527(c)(2)-(6) factors to determine what weight to

afford Dr. Akbik’s opinion. See Gayheart, 710 F.3d at 376; Wilson, 378 F.3d at 544. The ALJ’s

decision does not specifically reference these factors. The ALJ omits the fact that plaintiff had

been with Dr. Akbik’s practice, specializing in pain management (closely related to her lumbar

and cervical spine issues) for over two years and was seen frequently. See 20 C.F.R. §§

404.1527(c)(2)(i), (c)(5). Dr. Akbik also administered numerous injections during this period of

time. See 20 C.F.R. § 404.1527(c)(2)(ii). Dr. Akbik had the benefit of reviewing both plaintiff’s

lumbar and cervical MRIs. As discussed above, Dr. Akbik’s opinions were supported by his

clinical findings and not inconsistent with other medical opinions of record based on the same




                                                 24
     Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 25 of 30 PAGEID #: 2645




diagnostic tests. 11 Supportability and consistency are part of the 20 C.F.R. §§ 404.1527(c)(2)-(6)

analysis, but they are relevant also to the controlling weight test and therefore do not reliably

indicate that the ALJ separately considered the appropriate weight to give Dr. Akbik’s opinion

under these regulatory factors. Accordingly, the ALJ did not provide good reasons for the

weight afforded to Dr. Akbik’s opinion and the Court cannot meaningfully review her decision

in this respect. See Cole, 661 F.3d at 937. Plaintiff’s second assignment of error will be

sustained as to Dr. Akbik.

                          b. Dr. LaRuffa

         The ALJ found that Dr. LaRuffa’s opinion was entitled to only “some, not controlling

weight” because it was “not well-supported by diagnostic test results and clinical signs.” (Tr.

27). Specifically, the ALJ noted that the only objective evidence relied upon for her opinion was

plaintiff’s lumbar spine MRI, based on which Dr. Agabegi (a spine specialist) found no

significant stenosis. (Tr. 27). The ALJ also noted that Dr. LaRuffa did not cite clinical lumbar

or cervical abnormalities to support her opinion. (Id.). The ALJ further found that Dr. LaRuffa’s

opinion was inconsistent with other substantial evidence of record, including:

         the moderate level of treatment for [plaintiff’s] spine impairments, the reports
         regarding the efficacy of treatment for her reports of pain, the mild nature of the
         lumbar imaging findings as previously noted, the lack of cervical abnormalities on
         the lone EMG study on record, the lack of clinically documented
         attention/concentration deficits throughout the record despite Dr. LaRuffa’s
         indication that [plaintiff] has extreme limitations in this area, the relatively normal
         clinical findings recorded by all medical providers outside of the claimant’s pain
         clinic (this includes clinical exams from Dr. LaRuffa and other medical providers
         in her primary care practice), and the claimant’s activities since the alleged onset
         date.


11
  Plaintiff also contrasts Dr. Akbik’s opinion with those of Drs. Siddiqui and Sreenivas, who did not review
plaintiff’s cervical spine MRI.

                                                        25
     Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 26 of 30 PAGEID #: 2646




(Tr. 28).

         In her reply brief, plaintiff states that it is her position that Dr. LaRuffa’s opinion is

entitled to controlling weight. (See Doc. 18 at PAGEID 2609). In her statement of errors,

however, plaintiff substantively argues only that Dr. LaRuffa’s opinion was entitled to “great”

weight under the regulatory factors set forth in 20 C.F.R. §§ 404.1527(c)(2)-(6) and does not

apply the controlling weight test to her opinion. (See Doc. 11 at PAGEID 2564-65). The Court

finds that plaintiff has waived the argument that Dr. LaRuffa’s opinion was entitled to

controlling weight by failing to develop it either legally or factually in the Statement of Errors.

See Fagin ex rel. B.P. v. Comm’r of Soc. Sec., No. 1:10-cv-813, 2012 WL 213801, at *11 n.1

(S.D. Ohio Jan. 24, 2012), report and recommendation adopted sub nom. Fagin v. Comm’r of

Soc. Sec., 2012 WL 481787 (S.D. Ohio Feb. 14, 2012)) (holding that a moving party may not

raise new issues for the first time in its reply brief) (citations omitted). 12

         Plaintiff has preserved, however, the argument that the ALJ failed to carry out the

balance of the regulatory analysis to be applied to Dr. LaRuffa’s opinion where it was not

afforded controlling weight. In particular, plaintiff notes that Dr. LaRuffa had a more than three-

year treatment relationship with plaintiff at the time that she gave her opinion, Dr. LaRuffa was

familiar with plaintiff’s lumbar and cervical spine complaints (see Tr. 2443-44) (Dr. LaRuffa’s

opinion referencing lumbar and cervical MRIs), and Dr. LaRuffa prescribed Gabapentin for

neuropathic pain. (See Tr. 2443). Dr. LaRuffa’s treatment records note certain instances of

abnormalities, (see, e.g., Tr. 1059 (“tenderness; right perivertebral LS spasms, decreased



12
  Plaintiff also does not appear to challenge Dr. LaRuffa’s general opinion about plaintiff’s ability to work, which
the ALJ afforded little weight. (Tr. 28).

                                                         26
  Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 27 of 30 PAGEID #: 2647




ROM”); 1849 (“tenderness and limited ROM; pt. has pain with movement of right

arm/shoulder.”); Tr. 1852 (assessing spondylolisthesis, which was present in plaintiff’s lower

back imaging); Tr. 1868 (noting back tenderness); Tr. 1875 (“moderate perivertebral LS spasms,

decreased ROM, marked lordosis”); Tr. 1893 (noting a wide-based gait)), but they also show

some normal musculoskeletal findings and normal gait (see, e.g., Tr. 1848, 1855, 1862, 1878

(“ambulating normally”), Tr. 1852 (“normal tone and motor strength . . . normal movement of all

extremities”), Tr. 1885 (“normal movement of all extremities . . . normal gait and station”)).

        Nevertheless, the ALJ did not specifically discuss the 20 C.F.R. §§ 404.1527(c)(2)-(6)

factors in assessing the weight to accord Dr. LaRuffa’s opinion. The Commissioner argues that

the ALJ’s analysis of Dr. LaRuffa’s opinion, referenced above, includes review of its consistency

and supportability for purposes of 20 C.F.R. §§ 404.1527(c)(3)-(4). While supportability and

consistency are two regulatory factors the ALJ must consider in weighting a treating physician’s

opinion, the ALJ’s discussion of those factors alone fails to show the ALJ considered the other

regulatory factors in weighting Dr. LaRuffa’s opinion. See 20 C.F.R. §§ 404.1527(c)(2)-(6).

Moreover, Dr. LaRuffa’s opinion is not “so patently deficient that the Commissioner could not

possibly credit it.” Wilson, 378 F.3d at 547. As such, the Court finds that plaintiff’s second

assignment of error will also be sustained as to Dr. LaRuffa. 13




13
   In reply to the Commissioner’s argument that the ALJ properly assessed the opinions of the non-treating and non-
examining state agency physicians, plaintiff argues that these opinions were given less scrutiny than those of the
treating physicians. See Gayheart, 710 F.3d at 379 (“A more rigorous scrutiny of the treating-source opinion than
the nontreating and nonexamining opinions is precisely the inverse of the analysis that the regulation requires. See
20 C.F.R. § 404.1527(c).”). Because the Court finds that plaintiff’s second assignment of error should be sustained
as to both treating physicians, the Court does not address this argument.

                                                        27
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 28 of 30 PAGEID #: 2648




               2.      The ALJ mischaracterized evidence related to the consistency of
                       plaintiff’s subjective symptoms with other evidence in the record.

       Plaintiff identifies several specific examples of ways in which the ALJ mischaracterized

the record to support her RFC determination. In particular, the alleged errors relate to the

manner in which the ALJ evaluated the consistency of plaintiff’s subjective symptoms as

compared with the rest of the record. It is not necessary to address plaintiff’s argument that the

ALJ improperly assessed her subjective complaints and symptoms because the ALJ’s

reconsideration of this matter on remand may impact the remainder of the ALJ’s sequential

analysis, including the assessment of the consistency of plaintiff’s subjective symptoms with the

record. See Trent v. Astrue, No. 1:09-cv-2680, 2011 WL 841538, at *7 (N.D. Ohio Mar. 8,

2011). In any event, even if this assignment of error had merit, the result would be the same, i.e.,

remand for further proceeds and not outright reversal for benefits. See Norris v. Comm’r of Soc.

Sec., No. 1:15-cv-362, 2016 WL 2636310, at *13 (S.D. Ohio May 6, 2016), report and

recommendation adopted, 2016 WL 3228399 (S.D. Ohio June 13, 2016).

               3.      The ALJ’s determination regarding plaintiff’s RFC between the
                       alleged onset date through November 2018 is not supported by
                       substantial evidence.

       Plaintiff’s final assignment of error relates to the ALJ’s cursory decision to find plaintiff

disabled as of her birthdate in November 2018. In a post-hearing letter, plaintiff’s counsel

alerted the ALJ to the fact that plaintiff would undergo surgery on her left ankle on December

21, 2018, and would likely need a full ankle replacement the following year. (Tr. 652-53).

Without obtaining corroborating medical documentation, the ALJ concluded that this would

render plaintiff “off-task 15% of the work period and absent eight days per year after the



                                                 28
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 29 of 30 PAGEID #: 2649




probationary period.” (Tr. 29). Though the surgery was not scheduled until December 21, 2018,

the ALJ indicated that this revised portion of her opinion would be effective November 2018, “to

accommodate the significantly increased levels of pain and medication side effects while she

copes with two upcoming ankle surgeries.” (Tr. 30).

       Plaintiff argues that the ALJ based this revised portion of her decision on the fact that

plaintiff had entered the “advanced age” category as of the specific November 2018 date of her

birth, rendering her disabled under 20 C.F.R. § 404, Subpart P, App. 2, Rule 202.06. (See also

Tr. 31-32). As such, plaintiff argues that the upward adjustment to plaintiff’s off-task percentage

and absentee figures post-November 2018 highlights the arbitrary nature of the ALJ’s RFC

decision pre-November 2018. Put differently, plaintiff argues that the arbitrary manner in which

the ALJ adjusted the off-task and absentee figures post-November 2018 demonstrates that the

pre-November 2018 figures were not based on substantial evidence. The Commissioner offers

no response to (or acknowledgement of) this argument.

       The Court is unable to discern from the ALJ’s decision the evidentiary basis for her

conclusion that plaintiff will be off work “8%” of the pre-November 2018 work period but

“15%” of the post-November 218 work period. There is likewise no evidentiary basis for her

conclusion that, post-November 2018, plaintiff would be “absent eight days per year after the

probationary period.” (Tr. 29). Thus, the Court sustains this assignment of error. On remand,

the ALJ must provide substantial evidence for her RFC determination, including any distinctions

between pre- and post-November 2018.




                                                29
 Case: 1:19-cv-00923-KLL Doc #: 19 Filed: 02/12/21 Page: 30 of 30 PAGEID #: 2650




   III.      This matter will be reversed and remanded for further proceedings.

          In determining whether this matter should be reversed outright for an award of benefits or

remanded for further proceedings, the Court notes that all essential factual issues have not been

resolved in this matter, nor does the current record adequately establish plaintiff’s entitlement to

benefits as of her alleged onset date. Faucher v. Sec’y of H.H.S., 17 F.3d 171, 176 (6th Cir.

1994). This matter should be remanded for further proceedings, including reevaluation of the

opinions of Drs. Akbik and LaRuffa, reassessment of the consistency of plaintiff’s symptoms

with the record, and reassessment of plaintiff’s residual function capacity prior to November

2018, consistent with this decision.

                             IT IS THEREFORE ORDERED THAT:

          The decision of the Commissioner be REVERSED and REMANDED for further

proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g).

        2/12/2021
Date: _________________________                        __________________________________
                                                        Karen L. Litkovitz
                                                        United States Magistrate Judge




                                                  30
